 Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 1 of 18 PAGEID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



MIRANDA L. PANDA,                       :   CIVIL ACTION NO. 2:18cv1159
816 Congress St.                        :
Marion, OH 43302,                       :
                                        :   JUDGE
              and                       :
                                        :
BRITTANY M. WALTERS                     :   MAGISTRATE JUDGE
10111 Allen Rd.                         :
Pickerington, OH 43147,                 :
                                        :
                     Plaintiffs,        :
       v.                               :
                                        :   COMPLAINT
SHANA M. KECKLEY, in her                :
individual capacity as a                :
Columbus Police Vice Unit Detective,    :
City of Columbus, Division of Police    :
120 Marconi Blvd.                       :
Columbus, OH 43215,                     :
                                        :
              and                       :
                                        :
WHITNEY R. LANCASTER, in his            :
individual capacity as a                :
Columbus Police Vice Unit Lieutenant,   :
City of Columbus, Division of Police    :
120 Marconi Blvd.                       :
Columbus, OH 43215,                     :
                                        :
              and                       :
                                        :
MARY S. PRAITHER, in her                    :
individual capacity as a                :
Columbus Police Vice Unit Detective,    :
City of Columbus, Division of Police    :
120 Marconi Blvd.                       :
Columbus, OH 43215,                     :
                                        :
              and                       :
                                        :
     Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 2 of 18 PAGEID #: 2




STEVEN G. ROSSER, in his                      :
individual capacity as a                      :
Columbus Police Vice Unit Detective,          :
City of Columbus, Division of Police          :
120 Marconi Blvd.                             :
Columbus, OH 43215,                           :
                                              :
               and                            :
                                              :
JOHN OR MARY DOE 1, in his or her             :
individual capacity,                          :
City of Columbus, Division of Police          :
120 Marconi Blvd.                             :
Columbus, OH 43215,                           :
                                              :
               and                            :
                                              :
JOHN OR MARY DOE 2, in his or her             :
individual capacity,                          :
City of Columbus, Division of Police          :
120 Marconi Blvd.                             :
Columbus, OH 43215,                           :
                                              :       JURY DEMAND ENDORSED HEREON
                       Defendants.            :

I.       Preliminary Statement

         1.    This case seeks compensatory and punitive damages, declaratory, injunctive, and

equitable relief, costs, and attorneys’ fees for the false arrest, malicious prosecution, civil

conspiracy, and defamation, and, alternatively, abuse of process, in violation of the Fourth and

Fourteenth Amendments to the United States Constitution and/or the common law of the State of

Ohio, committed when Columbus Division of Police (“CDP”) Vice Unit members and other

CDP employees (a) searched and seized Miranda L. Panda (“Ms. Panda”) and Brittany M.

Walters (“Ms. Walters”), who worked at Sirens Gentlemen’s Club (“Sirens”), without probable

cause and initiated a prosecution in order to further their civil conspiracy to retaliate against the

political expression and activities of Stephanie Clifford (“Ms. Clifford”) by concealing their
  Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 3 of 18 PAGEID #: 3



retaliatory motive; and/or (b) falsely insinuated to the media and the public that Ms. Panda and

Ms. Walters had been engaged in prostitution, human trafficking, or vice related violations.

II.    Jurisdiction and Venue

       2.        Jurisdiction over claims brought under the Civil Rights Act of 1871, 42 U.S.C. §

1983, is conferred on this Court by 28 U.S.C. §§ 1331 (federal question); 1343 (civil rights), and

jurisdiction over the state claims is conferred by 28 U.S.C. § 1367 (supplemental jurisdiction).

       3.        Declaratory, injunctive, and equitable relief, and compensatory and punitive

damages are sought pursuant to 42 U.S.C. § 1983; the common law of the State of Ohio; and 28

U.S.C. §§ 2201; 2202.

       4.        Costs and attorneys’ fees may be awarded pursuant to 42 U.S.C. § 1988, the

common law of the State of Ohio, and Fed. R. Civ. P. 54.

       5.        Venue is proper pursuant to 28 U.S.C. § 1391(b) and S.D. Ohio Civ. R. 82.1(b),

because the events giving rise to this action occurred in Franklin County, Ohio, where

Defendants serve as CDP Vice Unit members or in other CDP employment.

III.   Parties

       6.        Plaintiff Miranda Panda (“Ms. Panda”), a single mother of two and a resident of

Marion County, Ohio, at all times material to this Complaint, was employed as a cocktail

waitress by Sirens; and, prior to her arrest, was a private figure who had neither sought publicity

nor been voluntarily engaged in a matter which had been publicized.

        7.       Plaintiff Brittany Walters (“Ms. Walters”), is a single womanwith no criminal

record and a resident of Franklin County, Ohio, at all times material to this Complaint, worked at

Sirens, and, prior to her arrest, was a private figure who had neither sought publicity nor been

voluntarily engaged in a matter which had been publicized.
  Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 4 of 18 PAGEID #: 4



       8.      Defendants (collectively, “Defendant Officers”) Shana Keckley (“Defendant

Keckley”), Whitney Lancaster (“Defendant Lancaster”), Mary Praither (“Defendant Praither”),

Steven Rosser (“Defendant Rosser”), and John or Mary Doe 1 (“Defendant Doe 1) are being

sued in their individual capacity; and were, at all times material to this Complaint, employees of

the CDP Vice Unit (“Vice Unit”) located in Franklin County, Ohio, and “persons” under 42

U.S.C § 1983 acting under color of law.

       9.      Defendant John or Mary Doe 2 (“Defendant Doe 2”) is a police officer,

spokesperson, and/or social media account administrator for the CDP whose identity is not

currently known; is being sued in his or her individual capacity; and was, at all times material to

this Complaint, an employee of the CDP, located in Franklin County, Ohio, and a “person” under

42 U.S.C § 1983 acting under color of law.

IV.    Facts

       10.     On July 11, 2018, Ms. Clifford, an adult-film star and exotic dancer who goes by

the screen and stage name of “Stormy Daniels,” was scheduled to appear at Sirens in Columbus,

Ohio around 10:00 p.m.

       11.     Ms. Clifford is known for her controversial and contentious relationship with the

President of the United States of America, Donald John Trump (“President Trump”), with whom

she alleged she had a sexual affair in 2006.

       12.     Ms. Clifford has frequently spoken out against President Trump, making

statements that she had a sexual affair with him less than four months after his current wife,

Melania Trump, gave birth to their youngest son and that President Trump’s lawyer, Michael

Cohen, paid her one-hundred and thirty-thousand dollars ($130,000) to not say anything about

the affair during President Trump’s presidential campaign.
  Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 5 of 18 PAGEID #: 5



       13.     A group of officers from the Vice Unit, including Defendant Officers, were strong

supporters of President Trump.

       14.     Defendant Keckley is a registered Republican voter in Ohio.

       15.     Defendant Praither is a registered Republican voter in Ohio.

       16.     Defendant Rosser is a known Republican who supports President Trump.

       17.     Prior to July 11, 2018, Defendant Rosser maintained a Facebook profile, under

the alias of “Stevo Shaboykins,” which regularly posted supporting images for President Trump

such as, “Cops for Trump Pence Make America Great Again,” “Keep your Elephant Keep your

Donkey We Have a Lion (Trump),” and “So Trump is mentally ill…he built a multi-billion

dollar empire that spread across the world, was able to beat 17 of the best and brightest

Republican candidates, turns around to beat the ‘most qualified woman of our time’ for the

presidency, then in his first year in office causes the stock market to climb to heights never seen

before in history, lowered unemployment, almost wiped out ISIS, restoring law and order, all

while working with a hostile Congress and the media attacking him 24/7? Perhaps we need more

mentally ill people.”

       18.     In July of 2018, Defendant Officers were aware of Ms. Clifford’s impending visit

to Sirens.

       19.     Defendant Officers believed that the public statements made by Ms. Clifford had

been politically damaging to President Trump.

       20.     Defendant Officers entered into a conspiracy to arrest Ms. Clifford at her

performance in Columbus as an act of revenge for her statements made about President Trump.
  Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 6 of 18 PAGEID #: 6



       21.     In addition to taking revenge against Ms. Clifford, Defendant Officers believed

arresting Ms. Clifford would cause damage to Ms. Clifford’s credibility about her allegations

against President Trump, and made that damage another objective of their conspiracy.

       22.     Defendant Officers determined between themselves in advance of Ms. Clifford’s

performance at Sirens that she would be arrested and charged with a violation of R.C. 2907.40.

       23.     In the event that Ms. Clifford did not meet all of the elements of R.C. 2907.40,

Defendant Officers determined in advance that they would either fabricate the offense’s elements

or deliberately omit elements on any criminal complaint alleged against her.

       24.     Defendant Officers also determined in advance they would arrest at least two

other individuals working at Sirens on July 11 for a violation of R.C. 2907.40 as a cover for their

arrest of Ms. Clifford.

       25.     Specifically, Defendant Officers believed that, by arresting at least two other

employees, they could deny that they arrested Ms. Clifford for political reasons.

       26.     In the event that some or all of the individuals arrested as a cover for the arrest of

Ms. Clifford did not meet all of the elements of R.C. 2907.40, Defendant Officers determined in

advance that they would either fabricate offense elements or deliberately omit the elements on

any criminal complaints filed against such individuals.

       27.     Defendant Keckley performed extensive research on Ms. Clifford and her

performance schedule prior to her appearance at Sirens.

       28.     E-mails sent from Defendant Keckley’s personal account to her work account

contained screenshots of an article announcing the event, a picture of Ms. Clifford and President

Trump together, a link to a YouTube video where Ms. Clifford received the keys to West

Hollywood, and a screenshot of the location of Sirens on a map.
  Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 7 of 18 PAGEID #: 7



       29.     On July 11, 2018, the night of Ms. Clifford’s scheduled appearance at Sirens,

Defendant Officers attended the event undercover on behalf of the Vice Unit, paying a seventy-

five dollar ($75) cover charge each to get V.I.P. access to Ms. Clifford in advance of her

performance.

       30.     At Sirens, several of the Defendant Officers sat in a booth together, while other

Defendant Officers were posted at other locations.

       31.     Several of the Defendant Officers were drinking alcoholic beverages while on the

job, spending a total of one-hundred and twenty-nine dollars ($129) of taxpayer money on such

beverages, and six-hundred and thirty-nine dollars ($639) of taxpayer money on tips and cover

charges.

       32.     Ms. Panda, as part of her job as a cocktail waitress, approached Defendant

Officers’ table when she noticed they had almost empty drinks to ask if they wanted more drinks.

       33.     Defendant Officers responded they were not interested in ordering more drinks

and asked when Ms. Clifford would be performing.

       34.     Defendant Officers then lewdly commented on Ms. Panda’s breasts, comparing

the respective sizes between Ms. Panda’s and one of the female officer’s breasts.

       35.     Ms. Panda was wearing a large bra, which covered all of her nipples and most of

her breasts; underwear; leggings; and a high-waisted skirt, which covered her entire mid-section

and for much of the night was tucked into the underside of her bra.

       36.     At the same time, Ms. Courtney Hall (“Ms. Hall”), another cocktail waitress, was

servicing a table behind the one Defendant Officers occupied, when she bent over to speak to her

customers. She was similarly dressed.
  Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 8 of 18 PAGEID #: 8



       37.     At that point, Defendant Officers commented on Ms. Hall’s butt, comparing her

body to Ms. Panda’s by stating, “You [Ms. Panda] have the tits, and she [Ms. Hall] has the ass.”

       38.     Because of this comment, Ms. Panda jokingly grabbed Ms. Hall’s rear end.

       39.     At no point did Defendant Officers reveal that they were undercover officers.

       40.     Later in the evening, Defendant Officers approached the stage at Sirens where

Ms. Walters was performing.

       41.     While performing that evening on stage, Ms. Walters was wearing a body suit

(akin to a woman’s one-piece bathing suit) over a pair of regular underwear (not a G-string), and

pasties to fully cover her nipples and areola, the same outfit she always wears when performing.

       42.     While Ms. Walters was dancing, several of the Defendant Officers sat in the seats

by the stage and began waving money in Ms. Walters’ face and reaching out to initiate contact

with Ms. Walters.

       43.     Defendant Praither would subsequently allege that during this interaction Ms.

Walters bent down from the stage and put her face between Defendant Praither’s breasts in an

area below Defendant Praither’s areole.

       44.     Due to the height of the stage, it would have been physically impossible for Ms.

Walters to bend down far enough to put her face between Defendant Praither’s breasts in an area

below Defendant’s areole.

       45.     Defendant Officers did not at this time reveal that they were undercover officers

nor interact with Ms. Walters further.

       46.     Prior to 10:00 p.m., Defendant Officers, as V.I.P. ticket holders, entered the V.I.P.

area to meet Ms. Clifford personally.
  Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 9 of 18 PAGEID #: 9



        47.     During the V.I.P. interaction, Defendant Praither alleged Ms. Clifford “put both

hands on officers [sic] buttocks, both hands on officers [sic] breast, then put her breast in officers

[sic] face.”

        48.     Defendant Praither, based upon these allegations, arrested Ms. Clifford for such

conduct, alleging a violation of R.C. 2907.40.

        49.     At the same time, pursuant to their conspiracy, Defendant Officers arrested Ms.

Panda and Ms. Walters for alleged violations of R.C. 2907.40.

        50.     Defendant Officers arrested, handcuffed, detained, and transported Ms. Panda,

and Ms. Walters in a police cruiser to a police staging location where they remained handcuffed

in the cruiser. They were then transported to the Franklin County Correctional Center where

they were placed in a holding cell, booked, fingerprinted, and photographed.

        51.     While at the Correctional Center, Ms. Walters was mocked by a uniformed

Columbus Police Officer, who told her that things were “going to get better” for her.

        52.     Subsequently, Ms. Panda and Ms. Walters were taken from the Franklin County

Corrections Center and again handcuffed and placed in the rear of a police cruiser. They were

then transported by cruiser back to Sirens and released in the early morning hours.

        53.     Ms. Panda and Ms. Walters were detained for approximately six hours between

their arrest and release.

        54.     Defendants charged Ms. Clifford, Ms. Panda, and Ms. Walters with first-degree

misdemeanor violations of R.C. 2907.40(C)(2), as alleged in each individual complaint against

them.

        55.     The Columbus Police Department Vice Unit enforces a very limited set of laws.
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 10 of 18 PAGEID #: 10



          56.   Vice Unit officers, including Defendant Officers, are intimately aware of all of the

elements for the limited set of laws they are charged with enforcing.

          57.   In filing criminal complaints, Defendant Officers have access to and routinely use

a book containing the elements of City and State criminal offenses, including the elements

associated with R.C. 2907.40(C)(2).

          58.   A violation of R.C. 2907.40(C)(2) requires: (1) an employee who regularly

appears nude or seminude; (2) at the sexually oriented business; (3) while they are nude or

seminude; (4) to touch another employee, a patron, or allow themselves to be touched by a

patron.

          59.   "Seminude" or "state of seminudity" is defined by Ohio Revised Code

2907.39(A)(12) as “a state of dress in which opaque clothing covers not more than the genitals,

pubic region, and nipple of the female breast, as well as portions of the body covered by

supporting straps or devices.”

          60.   At the time Defendant Keckley filled out the complaint against Ms. Panda she

was aware that at all times material Ms. Panda had been wearing her cocktail waitress uniform

and was not nude or seminude at the time she touched another employee.

          61.   In order to arrest Ms. Panda for the violation, Defendant Keckley knowingly and

intentionally made the false statement in a sworn criminal complaint that Ms. Panda was nude or

seminude at the time she touched her co-worker.

          62.   In addition to this fabrication, in filling out the sworn criminal complaint

Defendant Keckley knowingly and intentionally omitted, in order to secure Ms. Panda’s arrest,

the element of R.C. 2907.40(C)(2) which requires Ms. Panda to be an employee “who regularly

appears nude or seminude at the sexually oriented business.”
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 11 of 18 PAGEID #: 11



       63.    Ms. Panda, who was a cocktail waitress in her second day on the job, did not

regularly appear nude or seminude at Sirens.

       64.    At the time Defendant Praither filled out the complaint against Ms. Walters she

was aware that at all times material Ms. Walters had been wearing a body suit and regular

underwear (not a G-String) and was not nude or seminude at the time she allegedly touched

Defendant Praither in the physically impossible manner which Ms. Praither described.

       65.    In order to arrest Ms. Walters for the violation, Defendant Praither knowingly and

intentionally made the false statement in a sworn criminal complaint that Ms. Walters was nude

or seminude at the time she allegedly touched Defendant Praither.

       66.    Immediately following the arrests of Ms. Clifford, Ms. Panda, and Ms. Walters, at

3:47 a.m., Defendant Keckley sent an e-mail to Defendant Rosser, Defendant Praither, Detective

Scott Soha, and Lieutenant Robert Kemmerling, stating, “Attached are the complaints from our

arrests at Sirens” with attachments of the individual complaints against each woman.

       67.    At 3:50 a.m. on July 12, 2018, Defendant Keckley forwarded the above-

mentioned e-mail with the attached complaints to Lieutenant Babcock, stating, “LT You’re

Welcome!!!!! I work Vice now !! :D It was Me, Rosser, Lancaster, and Praiter [sic]; Please

Please Don’t post my name on Face Book [sic] !! :D Thank me in person later.”

       68.    Defendant Keckley asked that her name not be published on Facebook in

connection with these arrests out of concern her political motivation for the arrests would be

discovered.

       69.    At 4:03 a.m., Defendant Keckley forwarded the above-mentioned e-mail with the

attached complaints to co-workers Elisabeth Beine, Lowell Whitt, Eric Poliseno, Jason Arnold,
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 12 of 18 PAGEID #: 12



and Jason Vore, stating, “I got elements along with Susan and Lancaster we arrested Stormy this

morning, she is in jail.”

       70.     At 4:05 a.m., Defendant Keckley forwarded the same e-mail with the attached

complaints to her husband, Shane Keckley, stating, “It is all over CNN. I wanted you to know

before everyone contacts you … I, Susan and Lancaster got elements and arrested Stormy

Daniels this morning she is in jail.”

       71.     Later that evening, co-worker Jason Arnold replied all to Defendant Keckley,

stating, “Great job!!!! Let me know how that goes for ya…”.

       72.     Defendant Keckley’s e-mails, including the ones from the prior night showing

research on Ms. Clifford, her upcoming performance at Sirens, and her affiliation with President

Trump, as well as the ones post-arrest stating that she “got elements” to arrest Ms. Clifford

evidence a premeditated, politically motivated reason to arrest Ms. Clifford.

       73.     Shortly after the arrests, Defendant Rosser deleted his “Stevo Shaboykins”

Facebook profile out of concern that his political motivation for arresting Ms. Clifford would be

discovered.

       74.     At 1:36 p.m. on July 12, 2018, Columbus Division of Police released a statement

from Chief Kim Jacobs (“Chief Jacobs”) which said, “Vice personnel working last night believed

they had probable cause that the state law regulating sexually-oriented businesses was violated;

however, one element of the law was missed in error and charges were subsequently dismissed.”

       75.     At no point did Defendant Officers actually believe that they had probable cause

to arrest Ms. Clifford, Ms. Panda, or Ms. Walters.

       76.     Rather, Defendant Officers were aware that they had deliberately fabricated

and/or omitted the elements of R.C. 2907.40(C)(2) to make the arrests.
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 13 of 18 PAGEID #: 13



         77.     One or more of Defendant Officers made the false statement to Chief Jacobs that

Defendant Officers had made an error with regards to the elements of R.C. 2907.40(C)(2).

         78.     Ms. Panda’s and Ms. Walters’ charges were dismissed at the unilateral request of

the prosecutor due to lack of probable cause on July 18, 2018, six days after charges were filed

against them.

         79.     As a result of their arrests, Ms. Panda’s and Ms. Walters’ names and pictures of

their mugshots were repeatedly featured in print, broadcast, and online media.

         80.     On July 12, 2018 at 7:29 a.m., Defendant Doe 2 posted a statement on the official

Twitter account for the City of Columbus Division of Police, “Columbus Ohio Police

(@ColumbusPolice),” entitled “Columbus Police Make Three Arrests at Adult Entertainment

Club.”

         81.     The statement alleged, “As part of a long-term investigation into allegations of

human trafficking, prostitution, along with other vice related violations, Columbus Police

arrested three individuals from Club Sirens at 6190 Cleveland Ave., during the early morning

hours of July 12, 2018.”

         82.     The above-mentioned statement is a total fabrication; Defendant Officers were not

at Sirens investigating any human trafficking, prostitution, or other vice related violations, nor

were Ms. Walters or Ms. Panda arrests in any way related to such an “investigation”.

         83.     At the time Defendant Doe 2, the spokesperson for the Columbus Police Public

Information office, made this statement, he or she had knowledge of its falsity or was recklessly

indifferent to its falsity.

         84.     Defendant Doe 2 recklessly failed to conduct an independent verification of the

validity of the statement.
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 14 of 18 PAGEID #: 14



        85.     On July 17, 2018, Attorney Ed Hastie sent a public records request asking for the

production of all complaints which formed the basis for the claim that the Vice Unit was

investigating human trafficking, prostitution, or other vice related violations at Sirens.

        86.     In response to the public records request, only one complaint was produced.

        87.     The complaint produced occurred on June 19, 2018, when the Columbus Police

Department received an e-mail complaint from a “concerned citizen,” which stated, “I want to

make you aware that when I leave for work between 6:30-6:45 in the morning that I see

anywhere from 2 to 4 prostitutes right around the Cleveland ave [sic] and Case rd [sic] area.”

        88.     The alleged early morning prostitution activity in the citizen complaint and its

subsequent investigation in fact had nothing to do with Sirens, or the event Sirens hosted over a

month later. The area referenced in the complaint is more than three and a half (3.5) miles away

from Sirens. Further, the complained of conduct had occurred hours after Sirens is closed.

        89.     One or more Defendant Officers made false statements to Defendant Doe 2 that

the arrests of Ms. Clifford, Ms. Panda, and Ms. Walters were made in connection with a “long-

term investigation.”

        90.     These false statements, including statements issued regarding the details of the

arrest, strongly implied that Ms. Panda and Ms. Walters were engaged in prostitution, human

trafficking, or vice related violations.

        91.     Defendant Doe 2’s dissemination of the information provided by Defendant

Officers furthered the conspiracy of Defendant Officers by concealing their retaliatory motive for

the arrests.

        92.     After her arrest, Ms. Panda faced backlash from her community when someone

wrote the word “whore” on an exterior door of her personal residence.
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 15 of 18 PAGEID #: 15



       93.     Ms. Walters was publicly exposed as a dancer due to her arrest, a fact her

immediate family was not aware of until media came to her family home and harassed them

about the arrest.

       94.     But for Ms. Clifford’s political expression and activity and Defendant Officers’

commitment to President Trump and retaliatory motivation against Ms. Clifford, no arrest,

prosecution, or defamation would have been done.

       95.     Defendants’ acts or omissions were done with malicious purpose, in bad faith, or

in a wanton or reckless manner.

       96.     As a proximate result of Defendants’ acts, Plaintiffs have suffered and continue to

suffer damages, including loss of liberty, legal and other expenses, physical pain and suffering,

mental and emotional anguish, embarrassment, fear, and great inconvenience.

       97.     Plaintiffs’ rights to be free from unlawful search and seizure and from arrest and

prosecution without probable cause and/or based on false statements were, at the time of their

actions or omissions, clearly established rights guaranteed by the Fourth and Fourteenth

Amendments to the United States Constitution.

V.     Claims for Relief

       A.      First Cause of Action: False Arrest in Violation of the Fourth and Fourteenth
               Amendments and Ohio Common Law

       98.     Paragraphs 1 through 97 above are realleged and incorporated herein.

       99.     By arresting Plaintiffs when, at the moment of the arrest the facts and

circumstances within the knowledge of the Defendants Officers were insufficient to warrant a

reasonable person to believe either Plaintiff had committed a crime, Defendant Officers

committed a false arrest.
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 16 of 18 PAGEID #: 16



       B.      Second Cause of Action: Malicious Prosecution in Violation of the Fourth
               and Fourteenth Amendments and Ohio Common Law

       100.    Paragraphs 1 through 97 above are realleged and incorporated herein.

       101.    By making, influencing, and/or participating in the decision to prosecute Ms.

Panda and Ms. Walters without probable cause, which prosecution was resolved in their favor by

dismissal at the unilateral request of the prosecutor due to lack of probable cause, and doing so

with knowingly or recklessly made false statements in their paperwork, Defendant Officers

maliciously prosecuted Ms. Panda and Ms. Walters, resulting in their deprivation of liberty for

more than five hours after their initial seizure.

       C.      Third Cause of Action: Civil Conspiracy to Violate the Fourth and
               Fourteenth Amendments

       102.    Paragraphs 1 through 97 above are realleged and incorporated herein.

       103.    Defendants conspired against Ms. Panda and Ms. Walters in order to conceal their

retaliation against Ms. Clifford by depriving them of their Fourth and Fourteenth Amendment

rights and taking steps to further the conspiracy, such as arresting them without probable cause,

unlawfully searching and seizing their persons and property, making knowingly or recklessly

false statements in their paperwork, making, influencing, and/or participating in the decision to

prosecute them without probable cause, and making public false defamatory statements, thereby

causing Plaintiffs injury.

       D.      Fourth Cause of Action: Abuse of Process in Violation of Ohio Common Law

       104.    Paragraphs 1 through 97 above are realleged and incorporated herein.

       105.    In the alternative, by commencing criminal prosecution in proper form and with

probable cause and perverting that prosecution to retaliate against Ms. Clifford and thereby cause
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 17 of 18 PAGEID #: 17



Plaintiffs’ injury in their efforts to conceal that retaliation, Defendant Officers committed abuse

of process.

       E.      Fifth Cause of Action: Defamation in Violation of Ohio Common Law

       106.    Paragraphs 1 through 97 above are realleged and incorporated herein.

       107.    By maliciously releasing false statements to public newspapers and broadcasters

and on social media platforms strongly implying Ms. Panda and Ms. Walters were engaged in

prostitution, human trafficking, and/or vice related violations and announcing the details of their

arrests for “illegal sexually oriented activity in a sexually oriented business,” Defendants

defamed Ms. Panda and Ms. Walters causing injury to their reputations and exposing them to

contempt, ridicule, shame, and disgrace by their communities and families.

VI.    Prayer for Relief

       WHEREFORE, Plaintiffs pray that this Court:

       a.      declare that Defendants have, through false arrest and/or malicious prosecution,

violated Plaintiffs’ Fourth and Fourteenth Amendment rights, conspired against Plaintiffs to

violate those rights, abused process, and/or defamed them; and

       b.      order more than $25,000 in compensatory damages; more than $25,000 in

punitive damages; prejudgment and post-judgment interest; costs; attorneys’ fees, and such other

relief as the Court may deem appropriate.

                                             Respectfully submitted,

                                             By: /s/ Edward R. Forman____
                                             Edward R. Forman (0076651)
                                             (eforman@marshallforman.com)
                                             John S. Marshall (0015160)
                                             (jmarshall@marshallforman.com)
                                             Samuel M. Schlein (0092194)
                                             (sschlein@marshallforman.com)
                                             Helen M. Robinson (0097070)
Case: 2:18-cv-01159-GCS-KAJ Doc #: 1 Filed: 10/02/18 Page: 18 of 18 PAGEID #: 18



                                               (hrobinson@marshallforman.com)
                                               MARSHALL AND FORMAN LLC
                                               250 Civic Center Dr., Suite 480
                                               Columbus, Ohio 43215-5296
                                               (614) 463-9790
                                               Fax (614) 463-9780

                                               Edward W. Hastie (0079438)
                                               HASTIE LAW OFFICES, LLC
                                               (ed@hastielegal.com)
                                               1258 Grandview Ave., Suite B
                                               Columbus, Ohio 43212
                                               (614) 488-2800
                                               Fax (614) 488-2882


OF COUNSEL:
Louis A. Jacobs (002101)
(LAJOhio@aol.com)
177 19th St., Apt. 9C
Oakland, CA 94612
(614) 203-1255
Fax (510) 250-9007


                             JURY DEMAND

       Plaintiff requests a trial on all issues triable to a jury by a jury of eight (8) persons.

                                               By: /s/ Edward R. Forman____
                                               Edward R. Forman (0076651)
